Petition for rehearing was filed in this cause which was permitted to be briefed. We have examined the petition and the briefs carefully. It is urged that the words "due proportion" as employed in the statute (Section 1662, Revised General Statutes of 1920 should be read *Page 392 
in connection with the words "of the tax levied and collected upon the taxable property of the county for general road purposes." It is also contended that the distribution should be of the whole fund and not that portion remaining after Section 1604, Revised General Statutes of 1920, has been complied with as stated in the main opinion.
We have given due consideration to both contentions and see no reason to depart from the doctrine as announced in our main opinion. It is therefore affirmed and the rehearing denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.